Title: From George Washington to Jeremiah Powell, 19 April 1779
From: Washington, George
To: Powell, Jeremiah



Sir,
Head Quarters Middlebrook 19th April 1779.

I had the honor of your letter of the 31st ultimo.
Since the last general muster has been collected, a number of the soldiers times of inlistment have expired; were therefore the digest, to be made from this, it would exhibit an erroneous state of the men now in service. In order to obviate this, and the delay which would arise from waiting for another general return, I have directed Major General Gates, General McDougal, and Brigadier Gen: Clinton (under whom, all the Massachusetts troops now are) forthwith to transmit the council, an exact return, from the deputy muster-masters attatched to their respective commands.
I think it necessary to observe to the Council, that the detachments which early in the campaign, must be drawn from the main army, added to its present reduced condition, will require the utmost exertions of the States to keep our force in any degree respectable. This I am persuaded, will point out the propriety of hastening your troops into the field, by such measures, as shall appear best calculated to obtain this purpose in the shortest time. And from the zeal and uniform endeavours, you have heretofore shewn; I have every reason to hope a continuance of the same on the present occasion. I have the honor to be, with the greatest respect Sir, Your most hble servt
Go: Washington
